*361MEMORANDUM **
Frank R. Aello appeals pro se the district court’s judgment dismissing as moot Mello’s appeal of several bankruptcy court orders. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo, Arnold & Baker Farms v. United States (In re Arnold & Baker Farms), 85 F.3d 1415, 1419 (9th Cir.1996), and we affirm.
The district court properly determined that Aello’s appeal of the bankruptcy court order approving the reorganization plan is moot because Aello failed to obtain a stay pending appeal, and the plan has been substantially implemented. See id.; Trone v. Roberts Farms, Inc. (In re Roberts Farms, Inc.), 652 F.2d 793, 797-98 (9th Cir.1981). Similarly, Aello’s appeal of the order approving the settlement between the bankruptcy estate and the United States Department of Health and Human Services is moot because Aello failed to obtain a stay pending appeal and the rights of third parties have intervened. See Arnold & Baker Farms, 85 F.3d at 1420.
We reject Aello’s contention that the automatic bankruptcy stay, 11 U.S.C. § 362, prevents his appeal from being deemed moot.
Aello’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.